Exhibit 10.8
FIRST AMENDMENT
TO
RED LION HOTELS CORPORATION
2008 EMPLOYEE STOCK PURCHASE PLAN
     THIS FIRST AMENDMENT is adopted effective as of January 1, 2010 (the
“Amendment Date”), by RED LION HOTELS CORPORATION, a Washington corporation (the
“Company”).
RECITALS
     A. The Company has adopted the Red Lion Hotels Corporation 2008 Employee
Stock Purchase Plan (the “Plan”).
     B. The Company desires to amend the Plan in certain respects.
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. Section 9.2 of the Plan is hereby amended by adding the following at the
end thereof:
In addition, the maximum number of shares of Common Stock that a Participant may
purchase during any Purchase Period under the Plan is 10,000.
     2. Except as amended hereby, the Plan shall remain in full force and
effect.
     IN WITNESS WHEREOF, this First Amendment has been executed as of the
Amendment Date.

         
RED LION HOTELS CORPORATION
 
    By   /s/ Anupam Narayan         Anupam Narayan        President and Chief
Executive Officer   

 